Pee Cttbiam,
We find no error in the decree from which this appeal was taken. Our consideration of the specifications of error has led us all to the conclusion that there is nothing in either of them of which the defendants have any just reason to complain. The learned trial judge’s findings of fact and conclusions of law are quite as favorable to them as they should have been. There is nothing in either of them that requires discussion.
Decree affirmed and appeal dismissed at the defendants’ costs.